Case 1:19-cv-01663-FPG Document 22 Filed 04/07/21 Page 1 of 16

 

 

UNITED STATES DISTRICT COURT pp a7
WESTERN DISTRICT OF NEW YORK
‘ Ph

THOMAS S.!,

Plaintiff, 19-CV-1663-FPG

Vv. DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

INTRODUCTION

On June 5, 2018, Plaintiff filed an application for disability insurance benefits (“DIB”)
alleging disability beginning on August 12, 2017. Tr.* 120. Plaintiffs application was initially
denied, after which he timely requested a hearing before an Administrative Law Judge (“the ALJ”).
On June 17, 2019, Plaintiff appeared with is counsel Taylor Schubauer, Esq., before the ALJ,
Bryce Baird. Tr. 33-104. On August 15, 2019, the ALJ issued a written decision finding Plaintiff
not disabled under the Social Security Act (the “Act”). Tr. 9-32. On October 17, 2019, the Appeals
Council denied Plaintiff's request for review, rendering the ALJ’s decision the final decision of
the Commissioner. Tr. 1-6. Subsequently, Plaintiff brought this action pursuant to Title II of the
Act seeking review of the final decision of the Commissioner which denied his application for
DIB.? ECF No. 1. Presently before the Court are the parties’ competing motions for judgment on

the pleadings. ECF Nos. 7, 17. For the reasons set forth below, Plaintiff's motion for judgment

 

' In accordance with the Standing Order dated November 18, 2020, regarding the identification of non-government
parties in Social Security opinions, available at http:/Avww.nywd.courts.gov/standing-orders-and-district-plans,
Plaintiff is identified by his first name and last initial.

2“Ty” refers to the administrative record in the matter. ECF No. 8.

3 The Court has jurisdiction over this matter under 42 U.S.C. § 405(g).

1
Case 1:19-cv-01663-FPG Document 22 Filed 04/07/21 Page 2 of 16

on the pleadings is DENIED, the Commissioner’s motion for judgment on the pleadings is
GRANTED, and the Commissioner’s decision is AFFIRMED.
LEGAL STANDARD

I. District Court Review

The scope of this Court’s review of the ALJ’s decision denying benefits to Plaintiff is
limited. It is not the function of the Court to determine de novo whether Plaintiff is disabled. Brault
y. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 447 (2d Cir. 2012). Rather, so long as a review of the
administrative record confirms that “there is substantial evidence supporting the Commissioner’s
decision,” and “the Commissioner applied the correct legal standard,” the Commissioner’s
determination should not be disturbed. Acierno v. Barnhart, 475 F.3d 77, 80-81 (2d Cir. 2007),
cert. denied, 551 U.S. 1132 (2007). “Substantial evidence is more than a mere scintilla. It means
such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
Brault, 683 F.3d at 447-48 (internal citation and quotation marks omitted).
i. Disability Determination

An ALJ must follow a five-step sequential evaluation to determine whether a claimant is
disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71
(1986). At Step One, the ALJ must determine whether the claimant is engaged in substantial
gainful work activity. See 20 C.F.R. § 404.1520(b). Ifso, the claimant is not disabled. If not, the
ALJ proceeds to Step Two and determines whether the claimant has an impairment, or
combination of impairments, that is “severe” within the meaning of the Act, meaning that it
imposes significant restrictions on the claimant’s ability to perform basic work activities. Id. §

404.1520(c). If the claimant does not have a severe impairment or combination of impairments,
Case 1:19-cv-01663-FPG Document 22 Filed 04/07/21 Page 3 of 16

the analysis concludes with a finding of “not disabled.” If the claimant does, the ALJ continues
to Step Three.

At Step Three, the ALJ examines whether a claimant’s impairment meets or medically
equals the criteria of a listed impairment in Appendix | of Subpart P of Regulation No. 4 (the
“Listings”). Jd. § 404.1520(d). If the impairment meets or medically equals the criteria of a
Listing and meets the durational requirement, id. § 404.1509, the claimant is disabled. If not, the
ALJ determines the claimant’s residual functional capacity (“RFC”), which is the ability to
perform physical or mental work activities on a sustained basis, notwithstanding limitations
for the collective impairments. See id. § 404.1520(e)-(f).

The ALJ then proceeds to Step Four and determines whether the claimant’s RFC permits
him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).
If the claimant can perform such requirements, then he or she is not disabled. Jd. If he or she
cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the
Commissioner to show that the claimant is not disabled. Id § 404.1520(g). To do so, the
Commissioner must present evidence to demonstrate that the claimant “retains a residual
functional capacity to perform alternative substantial gainful work which exists in the national
economy” in light of his or her age, education, and work experience. See Rosa v. Callahan, 168
F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 404.1560(c).

DISCUSSION
I. The ALJ’s Decision

The ALJ found Plaintiff met the insured status requirements through December 31, 2022,

and Plaintiff had not engaged in substantial gainful activity since August 12, 2017. Tr. 14. At

Step Two, the ALJ found that Plaintiffhad the severe impairments of: PTSD; mild traumatic brain
Case 1:19-cv-01663-FPG Document 22 Filed 04/07/21 Page 4 of 16

injury; obesity; lumbar degenerative disc disorder; ADHD; and migraines. /d. At Step Three of
the analysis, the ALJ found Plaintiff did not have an impairment that meets or medically equals
one of the listed impairments located in 20 C.F.R. Part 404, Subpart P, Appendix 1. Tr. 15. The
ALJ then proceeded to determine that Plaintiff had the RFC to perform a range of light work as
defined in 20 C.F.R. § 404.1567(b). Tr. 18. The ALJ determined Plaintiff:

can lift and carry on occasion up to 20 pounds and frequently up to 10 pounds.
He can sit for up to six hours in an eight-hour workday, and he can stand/walk
for up to six hours in an eight-hour workday. He can occasionally climb ramps
and stairs, but he cannot climb ladders, ropes, or scaffolds. [Plaintiff] can
occasionally balance, stoop, kneel, and crouch, and he can never crawl. He is
limited to environments in which there is no exposure to excessive vibration,
and no exposure to hazards such as unprotected heights or moving machinery.
He is limited to noise environments no greater than loud, (as that is term is
defined in the Selected Characteristics of Occupations, an Appendix to the
Dictionary of Occupational Titles). He can have no exposure to bright or
flashing lights. [Plaintiff] is limited to simple routine tasks that can be learned
after a short demonstration or within 30 days. The work must allow him to be
off-task approximately 5% of the workday in addition to regularly scheduled
breaks. The work cannot involve more than simple work related decisions and
cannot require travel to unfamiliar places. [Plaintiff] can have no work
interaction with the public, and up to occasional interaction with coworkers. He
cannot perform teamwork, such as on a production line. [Plaintiff] can perform
work that requires doing the same tasks every day with little variation in
location, hours, or tasks. The work can be subject to no more than occasional
supervision.

Id. At Step Four of the sequential analysis, the ALJ determined that Plaintiff was unable to perform
his past relevant work; however, there were jobs that existed in significant numbers in the national
economy Plaintiff could perform. Tr. 26-28. Specifically, the ALJ found that Plaintiff could work
as an assembler of small products and a folder. Tr. 27-28.
I. Analysis

Plaintiff makes three separate arguments in support of his motion for judgment on the
pleadings. First, Plaintiff argues the ALJ’s finding that Plaintiff could perform work that must

allow him to be off-task 5% of the workday was unsupported by substantial evidence. ECF No. 7
Case 1:19-cv-01663-FPG Document 22 Filed 04/07/21 Page 5 of 16

at 21-24. Second, Plaintiff argues that the ALJ failed to assess his ability to perform work on a
“regular and continuing basis” in the national economy. Jd. at 24-26. Third and lastly, Plaintiff
argues that the ALJ mischaracterized his activities of daily living in assessing his subjective
complaints and in discounting the opinions of his treating provider. Jd. at 27-29. Plaintiff filed a
reply in which he reiterated his original arguments. ECF No. 18. In response, the Commissioner
argues the ALJ properly evaluated Plaintiff's subjective complaints of limitations, his migraine
headaches, as well as his ability to concentrate, persist, or maintain pace. ECF No. 17 at 15-26.
For the reasons that follow, the Court disagrees with Plaintiff and affirms the Commissioner’s

decision.

A. Off-Task Limitation

The RFC is an assessment of “the most [Plaintiff] can still do despite [his] limitations.” 20
C.F.R. § 404.1545(a)(1)*. The ALJ is responsible for assessing Plaintiff's RFC based on a review
of relevant medical and non-medical evidence, including any statement about what Plaintiff can
still do provided by any medical sources. Jd. §§ 404.1527(d), 404.1545(a)(3), 404.1546(c).
Although the ALJ has the responsibility to determine the RFC based on all the evidence in the
record, the burden is on Plaintiff to demonstrate functional limitations that preclude any substantial

gainful activity. Id. §§ 404.1512(c), 404.1527(e)(2), 404.1545(a), 404.1546(c).

 

4 On January 18, 2017, the agency published final rules titled “Revisions to Rules Regarding the Evaluation
of Medical Evidence.” 82 Fed. Reg. 5844. These rules were effective as of March 27, 2017. Some of the new final
rules state that they apply only to applications/claims filed before March 27, 2017, or only to applications/claims filed
on or after March 27, 2017. See, e.g., 20 C.F.R. § 404.1527 (explaining how an adjudicator considers medical opinions
for claims filed before March 27, 2017) and 20 C.F.R. § 404.1520c (explaining how an adjudicator considers medical
opinions for claims filed on or after March 27, 2017); Notice of Proposed Rulemaking, 81 Fed. Reg. 62560, 62578
(Sept. 9, 2016) (summarizing proposed implementation process). Here, Plaintiff filed his claim after March 27, 2017,
thus, the 2017 revisions apply to this case.

wn
Case 1:19-cv-01663-FPG Document 22 Filed 04/07/21 Page 6 of 16

Plaintiff argues that the ALJ erred in his determination that Plaintiff would be off-task 5%
of the workday because no medical opinion of record supported the ALJ’s finding. ECF No. 7 at
21-24. He further argues that “instead of arbitrarily finding that Plaintiff would be off-task 5% of
the workday, as opposed to any other amount of time, the ALJ should have upheld his affirmative
duty to develop the record.” Jd. at 24. Here, the Court finds that ALJ did not err in concluding
that Plaintiff could be off-task 5% of the workday because substantial evidence of the record
supported his determination. Further, the ALJ was not obligated to further develop the record.

In support of his argument, Plaintiff relies on Annis v. Comm’r of Soc. Sec., No. 18-CV-
1276, 2019 WL 6875231, at *10-11 (W.D.N.Y. Dec. 17, 2019). However, the case here is
distinguishable. ECF No. 7 at 21-22. The Court in Annis concluded that the ALJ failed to follow
the treating physician rule under 20 C.F.R. § 404.1527(c)(2) in assessing the opinion of a treating
source who opined that plaintiff would be off-task more than 20% of the workday. Annis, 2019
WL 6875231, at *9. To be sure, no medical source in the present case opined that Plaintiff would
be off-task 5% of the workday; however, under the regulations applicable in Plaintiffs case, the
ALJ would not be obligated to defer to such an opined limitation. An ALJ “will not defer or give
any specific evidentiary weight, including controlling weight to any medical opinion(s) . . .
including those from [plaintiff's] medical sources.” 20 C.F.R. § 404.1520c(a); see Coleman v.
Comm ’r Soc. Sec., 335 F. Supp.3d 389, 400-01 (W.D.N.Y. 2018) (citing Matta v. Astrue, 508 F.
App’x 53, 56 (2d Cir. 2013) (where the ALJ properly explained the bases for the claimant’s mental
limitations, “the assessed RFC [did] not [need to] ‘perfectly correspond with any of the opinions
of medical sources cited in [the ALJ’s] decision’”)). Therefore, the ALJ did not commit
remandable error in making a determination that Plaintiff would be off-task 5% of the workday

where the limitation did not correspond to a specific medical source opinion.
Case 1:19-cv-01663-FPG Document 22 Filed 04/07/21 Page 7 of 16

Additionally, as illustrated by the Second Circuit in Johnson v. Colvin, 669 F. App’x 44,
47 (2d Cir. 2016), “the fact that the ALJ assigned a particular percentage range (0-10%) to
illustrate [plaintiff's] limitation does not undermine the fact that the ALJ's finding was supported
by substantial evidence.” Substantial evidence “means — and means only — such relevant evidence
as a reasonable mind might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139
S. Ct. 1148, 1154 (2019) (citing Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).
Here, substantial evidence in the record supported the ALJ’s determination that Plaintiff would be
off-task 5% of the workday. As in Johnson, the ALJ here relied on the record as a whole in making
his determination, particularly the opinion of a consultative examiner and other evidence, which
reflected Plaintiff's ability to maintain employment despite the potential for him to be off-task
more than accounted for in typical breaks. See Johnson, 669 F. App’x at 47.

Plaintiff argues the opinions of the State Agency medical consultant and consultative
examiners “are not substantial support” for the ALJ’s 5% off-task determination, and that the
opinion of his treating social worker supports greater limitations in the area of attention and
concentration. ECF No. 7 at 22. As an initial matter, under the substantial evidence standard of
review, it is not enough for Plaintiff to merely disagree with the ALJ’s weighing of the evidence
or to argue that the evidence in the record could support his position. Plaintiff must show that no
reasonable factfinder could have reached the ALJ’s conclusions based on the evidence in record.
See Brault, 683 F.3d at 448; see also Jones v. Sullivan, 949 F.2d 57, 59 (2d Cir. 1991) (reviewing
courts must afford the Commissioner’s determination considerable deference and cannot substitute
own judgment even if it might justifiably have reached a different result upon a de novo review);
Wojciechowski v. Colvin, 967 F.Supp.2d 602, 605 (N.D.N.Y. 2013) (Commissioner’s findings

must be sustained if supported by substantial evidence even if substantial evidence supported the
Case 1:19-cv-01663-FPG Document 22 Filed 04/07/21 Page 8 of 16

plaintiff's position). In addition, Second Circuit caselaw states that a consultative examiner’s
opinion may provide substantial evidence supporting the ALJ's determination. See, e.g., Lamond
v. Astrue, 440 F. App’x 17, 21-22 (2d Cir. 2011); Netter v. Astrue, 272 F. App’x 54, 55-56 (2d Cir.
2008) (report of a consultative physician may override opinion of a treating physician, provided it
is supported by substantial evidence in the record); Mongeur v. Heckler, 722 F.2d 1033, 1039 (2d
Cir. 1983) (report of a consultative physician may constitute substantial evidence to contradict the
opinion of a treating physician).

Here, the ALJ properly considered the opinion evidence in the record, as well as the other
evidence, in making his RFC determination. Specifically, consultative examiner Susan Santarpia,
Ph.D., opined that Plaintiff was able to understand, remember, and apply simple and complex
directions and instructions; use reason and judgment to make work-related decisions; sustain
concentration and perform a task at a consistent pace; sustain an ordinary routine and regular
attendance at work: maintain personal hygiene and appropriate attire; and be aware of normal
hazards and take appropriate precautions within normal limits. Tr. 342. The ALJ found Dr.
Santarpia’s opinion “somewhat persuasive.” Tr. 25. The ALJ also determined that Plaintiff had
“moderate” limitations in his ability to concentrate, persist, or maintain pace; however, he noted
that Plaintiff had intact memory on examination and “generally unremarkable mental status
examinations,” and, therefore, had “no greater than moderate limitations in any of his mental work
related abilities.” Tr. 25.

On examination, Dr. Santarpia observed Plaintiff being cooperative and having adequate
manner of relating and overall presentation. Tr. 340. Plaintiff was well groomed and had
appropriate eye contact. Jd. Further, his thought processes were coherent and goal directed with

no evidence of hallucinations, delusions, or paranoia; his affect was of full range and appropriate
Case 1:19-cv-01663-FPG Document 22 Filed 04/07/21 Page 9 of 16

in speech and thought; his mood was euthymic; his sensorium was clear; he was oriented; his
attention and concentration were intact; his recent and remote memory were intact; his cognitive
functioning was estimated to be average; and his insight and judgment were fair. Tr. 341. Plaintiff
informed Dr. Santarpia that he could care for his own personal hygiene, cook, clean, do laundry,
shop, and manage his own money. Jd. Dr. Santarpia further indicated that Plaintiff socialized with
friends and family, spent his time with his children, and endorsed watching TV, fishing, shooting,
and hunting. Tr. 341-32.

The Court finds that the ALJ relied on the record as a whole in formulating Plaintiff's RFC.
The ALJ accounted for Plaintiff's “PTSD and ADHD symptoms” with restrictions to simple
routine tasks allowing for 5% off-task behavior and additional social limitations. Tr. 20, 23-24.
To be sure, treating social worker, Lesley Auria, indicated that Plaintiff was unable to maintain
attention for extended periods of two-hour segments, complete a normal workday or workweek
without interruptions from psychologically based symptoms, and perform at a consistent pace. Tr.
1291-92. The ALJ considered Ms. Auria’s opinion and concluded that the limitations provided
therein were inconsistent with evidence in the record, including “largely normal mental status
examinations” and Plaintiffs ability to perform various activities such as “building items,”
childcare, and volunteering. Tr. 24.

Plaintiff argues that the ALJ improperly discounted Ms. Auria’s opinion based on his
ability to perform activities of daily living because there was no connection between his ability to
perform daily activities and the ability to perform work on a regular and continuing basis. ECF
No. 7 at 28-30. Contrary to Plaintiff's argument, however, the ALJ properly considered his
activities as one factor in his overall assessment of Ms. Auria’s opinion and of Plaintiff's RFC.

See, e.g., Krull v. Colvin, 669 F. App’x 31, 32 (2d Cir. 2016) (ALJ properly considered plaintiff's
Case 1:19-cv-01663-FPG Document 22 Filed 04/07/21 Page 10 of 16

ability “to engage in moderately complex tasks” such as childcare); Cichocki v. Astrue, 729 F.3d
172, 178 (2d Cir. 2013) (“The ALJ also relied on Cichocki’s Daily Activities Questionnaire on
which she indicated that she performed numerous daily tasks, such as walking her dogs and
cleaning her house, that are consistent with a residual capacity to perform light work.”); Poupore
y. Astrue, 566 F.3d 303, 307 (2d Cir. 2009) (“the ALJ correctly noted that Poupore was able to
care for his one-year-old child, including changing diapers, that he sometimes vacuumed and
washed dishes, that he occasionally drove, and that he watched television, read, and used the
computer”). Despite alleged problems concentrating, Plaintiff acknowledged that he did
woodworking projects and other small projects during the day, including building things for others.
Tr. 69-71, 79-80. He testified that he took annual trips out of state to visit his friends from the
Army, and that he could drive four hours at a time during those trips. Tr. 77. Plaintiff further
testified that he went hunting three times earlier in the year even though he did not “trust [him]self”
to work due to problems controlling his anger. Tr. 89-91, 93. He indicated that he was working
with a program to help other veterans and himself deal with PTSD. Tr. 80. Plaintiff also testified
that he could work a job where he did not have to interact with others, but that there was “nothing
around.” Tr. 88-89. He also said that he cleaned daily, shopped twice a week, did laundry and
cooking two to four times a week, and performed childcare five to seven days a week. Tr. 336.
Ms. Auria also noted that Plaintiff was taking care of his children while his wife was at work. Tr.
24, 430. Therefore, the ALJ did not err in considering Plaintiff's activities as one factor in his
overall assessment of Ms. Auria’s opinion and Plaintiff's RFC determination.

Additionally, the ALJ was not obligated to further develop the record on this matter.
“Where there are no obvious gaps in the administrative record, and where the ALJ already

possesses a ‘complete medical history,’ the ALJ is under no obligation to seek additional

10
Case 1:19-cv-01663-FPG Document 22 Filed 04/07/21 Page 11 of 16

information in advance of rejecting a benefits claim.” Swiantek v. Comm’r of Soc. Sec., 588 F.
App’x 82, 84 (2d Cir. 2015) (quoting Rosa, 168 F.3d at 79 n.5); see also Janes v. Berryhill, 710 F.
App’x 33 (2d Cir. 2018) (ALJ not required to develop record where evidence presented is adequate
for the ALJ to make a determination).

Overall, although the ALJ’s 5% off-task limitation did not directly correspond to a medical
opinion in the record, the ALJ’s determination was supported by substantial evidence. In
concluding that Plaintiff would be off-task 5% of the workday, the ALJ relied on the record as a
whole, including medical opinion evidence, objective mental status examinations, and Plaintiff's
testimony concerning his daily activities.

B. Migraine Headaches and Ability to Maintain Attendance

Plaintiff argues that the ALJ’s determination that he was able to perform jobs in the national
economy on a “regular and continuing basis” was not supported by substantial evidence because
his migraines would render him unable to work three days per month. ECF No. 7 at 24-26. AS
argued by the Commissioner, Plaintiff's argument proceeds on the theory that the ALJ found
Plaintiff's testimony regarding his migraines fully consistent with the record. ECF No. 17 at 20.
However, the ALJ noted that Plaintiff's migraine-related complaints were contradicted by record
evidence, such as his ability to continue serving in the military despite a greater number of
headaches each month and other evidence in the record outlined below.

The ALJ determined that the “alleged frequency and severity of [Plaintiff's] migraines, [.
_ .] would not prevent sustained work activity within the above residual functional capacity, as
[Plaintiff] was working at substantial gainful activity [prior to his onset date], and subsequent
records after the alleged onset date do not reflect any sustained increase in frequency or severity

of [Plaintiff's] reported migraines.” Tr. 20. Indeed, at the June 2019 hearing, Plaintiff testified

11
Case 1:19-cv-01663-FPG Document 22 Filed 04/07/21 Page 12 of 16

that he had been experiencing migraine headaches since 2013. Tr. 72. He also stated that there
was an 18-month period from 2016 to 2017 when he was experiencing two to three migraine
headaches a week. Tr. 73. During at least some of this period, Plaintiff continued to serve in the
military. Tr. 41-42. Furthermore, when Plaintiff was discharged from the military, he was
discharged based on a non-medical reason. Tr. 43-45.

Additionally, Plaintiff informed a provider in August 2018 that he was experiencing about
one migraine a month. Tr. 100, 335. Furthermore, two neurology specialists characterized his
migraines as “well controlled” when he was receiving Botox injections. Tr. 1843. To be sure,
Plaintiff had difficulty receiving Botox injections following his discharge from the Army. Tr. 461.
In December 2018, a provider noted that Plaintiff had one to two “severe headaches per week
without the treatment of Botox injections.” Jd. The provider noted that “community care Botox
injections issue has finally been resolved.” Jd. The record contains no additional information
regarding migraines after December 2018.

Lastly, the opinion evidence supports the ALJ’s determination that Plaintiff could maintain
attendance despite migraine headaches. In August 2018, the consultative examiner opined that
Plaintiff had only a moderate limitation in performing the physical activities of work despite a
diagnosis of migraines. Tr. 338. Similarly, a reviewing physician opined that Plaintiffs migraines
would not prevent him from performing a range of medium work as long as he could avoid
concentrated exposure to noise and vibration. Tr. 113-14. Although the ALJ restricted Plaintiff
to light, rather than medium work, the ALJ included the reviewing physician’s environmental
restrictions in Plaintiff's RFC. Tr. 18. The ALJ also found that Plaintiff needed to avoid bright or
flashing lights, which was consistent with his migraine-related complaints of photophobia. Tr. 18,

20, 399, 459.

12
Case 1:19-cv-01663-FPG Document 22 Filed 04/07/21 Page 13 of 16

Overall, the ALJ properly considered Plaintiff's limitations related to migraines in
assessing his RFC. Substantial evidence supported the ALJ’s determination that despite
complaints of migraines, Plaintiff was capable of maintaining attendance requirements of work.

C. Plaintiff's Subjective Complaints

Plaintiff argues the ALJ mischaracterized Plaintiff's activities of daily living in assessing
his subjective complaints. ECF No. 7 at 27-30. For the reasons outlined below, the ALJ properly
considered Plaintiff’s activities as one factor in his overall assessment of Plaintiff's subjective
complaints.

The ALJ must employ a two-step analysis to evaluate a claimant’s reported symptoms. See
20 C.F.R. § 404.1529. The ALJ must first evaluate the medical signs or laboratory findings
showing that the claimant has a medically determinable impairment(s) that could reasonably be
expected to produce his symptoms, such as pain. /d. Second, the ALJ must evaluate the intensity
and persistence of the claimant’s symptoms so that the ALJ can determine how his symptoms limit
his capacity for work. Jd. In evaluating the intensity and persistence of the symptoms, the ALJ
considers all of the available evidence from the claimant’s medical sources and nonmedical
sources about how his symptoms affect him. /d.

At this second step, the ALJ must consider: (1) claimant’s daily activities; (2) the location,
duration, frequency, and intensity of pain or other symptoms; (3) precipitating and aggravating
factors; (4) the type, dosage, effectiveness, and side effects of any medication the claimant takes
or has taken to relieve his pain or other symptoms; (5) other treatment received to relieve his pain
or other symptoms; (6) any measures that the claimant takes or has taken to relieve his pain or
other symptoms; and (7) any other factors concerning the claimant’s functional limitations and

restrictions due to his pain or other symptoms. 20 C.F.R. § 404.1529(c)(3)(@)-(vii).

13
Case 1:19-cv-01663-FPG Document 22 Filed 04/07/21 Page 14 of 16

Here, the ALJ properly considered Plaintiff's daily activities as one factor in his assessment
of Plaintiff's subjective complaints. Tr. 19, 21, 26. Indeed, the regulations expressly identify
“daily activities” as a factor the ALJ should consider in evaluating the intensity and persistence of
a claimant's symptoms. 20 C.F.R. § 404.1529(c)(3)(i). In considering activities of daily living,
“(t]he issue is not whether the clinical and objective findings are consistent with an inability to
perform all substantial activity, but whether plaintiff's statements about the intensity, persistence,
or functionally limiting effects of his symptoms are consistent with the objective medical and other
evidence.” Coger v. Comm’r of Soc. Sec., 335 F. Supp. 3d 427, 436 (W.D.N.Y. 2018) (citing
Morris v. Comm ’r of Soc. Sec., No. 5:12-CV-1795, 2014 WL 1451996, at *6 (N.D.N.Y. Apr. 14,
2014)). This is so because “[o]ne strong indication of credibility of an individual's statements is
their consistency, both internally and with other information in the record.” Jd.

Plaintiff argues that the ALJ erred in his consideration of Plaintiff's activities when he
assessed Plaintiff's subjective complaints because none of Plaintiff's daily activities are
inconsistent with his complaints. ECF No. 7 at 29. As already stated herein, it is not enough for
Plaintiff to argue that the evidence in the record could support his position, instead, Plaintiff must
show that no reasonable factfinder could have reached the ALJ’s conclusions based on the
evidence in record. See Brault, 683 F.3d at 448. Here, Plaintiff fails to show that no reasonable
factfinder could have reached the ALJ’s conclusion.

The ALJ determined that Plaintiff's testimony regarding the limiting effects of his
impairments were inconsistent with his activities of daily living. Tr. 26. One such activity was
his ability to care for his children while his wife worked. Tr. 19, 22-24, 26. The ALJ also relied
on Plaintiff's reports to providers that he was able to do woodworking, volunteer, have other

hobbies, and care for his own personal needs without assistance. See, e.g., Roman v. Colvin, 278

14
Case 1:19-cv-01663-FPG Document 22 Filed 04/07/21 Page 15 of 16

F. Supp. 3d 671, 677 (W.D.N.Y. 2017) (ALJ properly considered plaintiff's ability to care for
children, prepare meals with help, do laundry, do light housework and grocery shop in assessing
plaintiffs subjective complaints); Raftis v. Comm’r of Soc. Sec., No. 5:17-CV-0514, 2018 WL
1738745, at *9 (N.D.N.Y. Apr. 6, 2018) (ALJ properly noted plaintiff's ability to care for two
small children as indication that plaintiff's testimony regarding limiting effects of her symptoms
was not as severe as alleged). In addition to Plaintiff's activities of daily living, the ALJ considered
Plaintiff's treatment, effectiveness of medication, and objective observations contained in the
record. Tr. 19-26.

Furthermore, the ALJ did not impermissibly equate the ability to parent with the ability to
perform substantial gainful employment. In fact, the ALJ stated that “activities of daily living are
not conclusive of an individual’s residual functional capacity, the breadth of the [Plaintiff's]
activities suggest that he is capable of sustained work activity within the above residual functional
capacity.” Tr. 26. The ALJ properly considered Plaintiff's ability to care for his children as one
example of his activities of daily living, which the ALJ determined to be inconsistent with
Plaintiff's alleged limitations due to symptoms of his impairments.

Overall, although Plaintiff's RFC included a 5% off-task limitation that did not mirror a
medical opinion, the ALJ’s overall RFC determination was, nonetheless, supported by substantial
evidence in the record. The ALJ properly assessed Plaintiffs ability to perform work on a “regular
and continuing basis” in the national economy despite Plaintiff's complaints of migraine
headaches and considered Plaintiff's activities of daily living in assessing his subjective
complaints and opinion evidence. Because Plaintiff has presented no medical evidence of
functional limitations greater than those found by the ALJ, Plaintiff has failed to meet his burden

to demonstrate that he had a more restrictive RFC than found by the ALJ. See Smith v. Berryhill,

15
Case 1:19-cv-01663-FPG Document 22 Filed 04/07/21 Page 16 of 16

740 F. App’x 721, 726 (2d Cir. 2018) (summary order) (plaintiff failed his duty to prove a more
restrictive RFC). Therefore, for the reasons stated above, the Court finds that the RFC
determination was supported by substantial evidence.
CONCLUSION

For the foregoing reasons, Plaintiffs motion for judgment on the pleadings (ECF No. 7) is
DENIED, and the Commissioner’s motion for judgment on the pleadings (ECF No. 17) is
GRANTED. The Commissioner’s decision is hereby AFFIRMED. The Clerk of Court is directed
to enter judgment and close the case.
IT ISSO ORDERED.

Dated: April 7, 2021
Rochester, New York

 

   
 

Chyef Judge
Unjted States District Court

16
